COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Overton
Argued at Norfolk, Virginia


BENJAMIN BROTHERS, JR.
                                        MEMORANDUM OPINION * BY
v.         Record No. 0325-96-1        JUDGE NELSON T. OVERTON
                                          NOVEMBER 26, 1996
COMMONWEALTH OF VIRGINIA

           FROM THE CIRCUIT COURT OF SOUTHAMPTON COUNTY
                    Westbrook J. Parker, Judge

           Michael J. Lutke, Assistant Public Defender
           (Office of the Public Defender, on brief),
           for appellant.
           Steven A. Witmer, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



     Benjamin Brothers, Jr., appeals his conviction of grand

larceny in violation of Code § 18.2-95.   We find that the

evidence is insufficient to support the conviction and we

reverse.

     The parties are fully conversant with the record in this

cause, and a recitation of the facts is unnecessary to this

memorandum opinion.

     When the evidence against the defendant is entirely

circumstantial, "all necessary circumstances proved must be

consistent with guilt and inconsistent with innocence, and must

exclude any reasonable hypothesis of innocence."   Reynolds v.


     *
      Pursuant to Code § 17-116.010 this opinion is not

designated for publication.
Commonwealth, 9 Va. App. 430, 440, 388 S.E.2d 659, 665 (1990)

(quoting Inge v. Commonwealth, 217 Va. 360, 366, 288 S.E.2d 563,

567 (1976)).   The evidence against Brothers, even in the light

most favorable to the Commonwealth, showed merely that Brothers

was present in the store the same day that the necklace was

missing and that he showed some interest in the necklace.   None

of the defendant's actions indicates any criminal activity.

Under these facts, we hold that the evidence is insufficient to

prove beyond a reasonable doubt that Brothers committed a

larceny.
                                        Reversed and dismissed.




                               - 2 -